Citation Nr: 1115000	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from June 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claims of entitlement to service connection for depression, right knee arthritis, prostate cancer, bladder cancer and hypertension.  In July 2005, the appellant submitted a Notice of Disagreement (NOD) with the denial of his claims for depression and hypertension.  A Statement of the Case (SOC) was issued in April 2006 and the appellant timely perfected his appeal in June 2006.

In February 2008, VA granted the appellant's claim of entitlement to service connection for PTSD (previously noted as depression), assigning a 10 percent disability rating.  In May 2008, the appellant submitted a NOD with this assignment.  Following the receipt of additional VA treatment records, in July 2008, the RO increased the appellant's PTSD disability rating from 10 percent to 30 percent disabling, effective the date of claim.  Because the filing of a NOD initiates appellate review, the claim must be remanded for the preparation of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

In September 2010, the issue of entitlement to service connection for hypertension, to include as secondary to PTSD, came before the Board.  At that time, it was remanded for additional evidentiary development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the jurisdiction of the appellant's claim was subsequently transferred to the Montgomery, Alabama RO.


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial disability rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if any further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that hypertension is the result of the appellant's time in active duty service; manifested within the first post-service year; or due to a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active duty service or presumptively related thereto, nor is it related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the appellant's claim, letters dated in November 2004, March 2006, and December 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The March 2006 and December 2007 notice letters informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the appellant participated in a VA examination in October 2010 and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Additionally, the Board finds there has been substantial compliance with its September 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the appellant for a medical examination and the appellant attended that examination.  The AMC later issued a supplemental statement of the case in January 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

In a case such as this where it appears that the majority of the appellant's service treatment records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the appellant's claim.

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the appellant's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board finds that the RO has substantially complied with the heightened duty to assist set forth in O'Hare through the development undertaken.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that he currently suffers from hypertension either as a direct result of active duty service or secondary to his service-connected PTSD.  After a thorough review of the appellant's claims file, the Board finds that he is not entitled to service connection on a direct or secondary basis.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board also notes that as provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  See Barr, supra.  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Analysis

The Board acknowledges the appellant has been diagnosed with hypertension, thus satisfying element (1) of Shedden, supra, and Wallin, supra.  See also VA Examination Report, October 27, 2010.  It is also noted that the appellant is service-connected for PTSD, satisfying element (2) under Wallin, supra.

The only service treatment record associated with the appellant's VA claims file is that of his service separation examination report.  At that time, the appellant's diastolic pressure was 68 and his systolic pressure was 130.  See Standard Form 88, Service Separation Examination Report, March 18, 1954.  This finding clearly does not meet the requirement for hypertension for VA purposes, set forth in 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010), noted above.  Furthermore, there is no evidence that hypertension was present to a compensable degree within the first post-service year.  Therefore, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  As such, the appellant has failed to establish Shedden element (2), in-service disease or injury.  See Shedden, supra.

The Board is of course aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, the medical evidence indicates that the appellant's hypertension had its onset in 1998, nearly 45 years after the appellant left military service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider a veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a layperson's observation is competent].

The only evidence of record in support of the appellant's claim that his currently diagnosed hypertension is related to active duty service consists of his own lay statements.  The Board acknowledges that the appellant is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  In the present case, hypertension is not a condition that is lay observable.  Further, the appellant is not competent to state that his currently diagnosed condition is related to his time in active duty service, as he is not a medical professional.  See Rucker, supra.  In fact, the medical evidence of record set forth below weighs directly against the appellant's contention.

The appellant was afforded a VA examination in October 2010.  At that time, after thoroughly reviewing the appellant's claims file, the VA examiner noted that the appellant's hypertension was diagnosed in 1998.  The available medical records indicated that he did not have hypertension on discharge from the military in 1954, and he did not report any injury that would have contributed to hypertension.  The VA examiner concluded that the appellant's currently diagnosed hypertension was not a direct result of his time in active duty service.  See VA Examination Report, October 27, 2010.  The Board finds the negative medical opinion provided by the VA examiner to be more probative than the lay statements provided by the appellant.

Although the appellant has established that he currently suffers from hypertension, the evidence of record does not support a finding that this condition is the result of his time in service.  The appellant has failed to meet the criteria set forth in Shedden elements (2) and (3).  See Shedden, supra.  As such, his claim of entitlement to service connection for hypertension on a direct basis fails.

With respect to the appellant's claim of entitlement to service connection for hypertension as secondary to his service-connected PTSD, as noted above, the appellant has met elements (1) and (2) under Wallin.  See Wallin, supra.  Accordingly, the only remaining inquiry is whether a competent nexus exists between hypertension and PTSD.

Duplicative of his direct service connection claim, the only evidence of record that tends to connect the appellant's hypertension and his service-connected PTSD consists of his own lay statements.  As noted above, the appellant is not competent to diagnose himself with hypertension, much less determine that hypertension is secondary to his service-connected PTSD.  See Rucker, supra; see also Layno, supra.  Further, the medical evidence of record does not support the appellant's contention.

The October 2010 VA examination also addressed the question of secondary service connection.  The VA examiner noted that the appellant had a long-standing diagnosis of PTSD, which existed many years prior to the appellant's 1998 diagnosis of hypertension.  The VA examiner further stated that there was no correlation, time wise, between the appellant's service-connected PTSD and his hypertension and there was no evidence that his hypertension was aggravated beyond the natural progression of the disease based on the fact that it has been easily controlled with atenolol for the past 12 years.  Additionally, the VA examiner stated that the relevant medical literature did not establish a clear cut consensus among those treating hypertension or PTSD, that PTSD causes hypertension.  Accordingly, the VA examiner concluded that the appellant's hypertension was not secondary to his service-connected PTSD.  See VA Examination Report, October 27, 2010.

As such, the appellant's claim of entitlement to service connection for hypertension as secondary to his service-connected PTSD fails on the basis of Wallin element (3).  See Wallin, supra.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the appellant's claim that his current hypertension is directly related to service or secondary to a service-connected disability.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD.

In February 2008, VA granted the appellant's claim of entitlement to service connection for PTSD (previously noted as depression), assigning a 10 percent disability rating.  In May 2008, the appellant submitted a NOD with this assignment.  Following the receipt of additional VA treatment records, in July 2008, the RO increased the appellant's PTSD disability rating from 10 percent to 30 percent disabling, effective the date of claim.  This increase does not constitute a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Accordingly, the claim must be remanded to allow the RO to provide the appellant with a SOC.  See Manlincon, supra.  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Provide the appellant with an SOC as to the issue of entitlement to an initial disability rating in excess of 30 percent disabling for PTSD.  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2010).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


